DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 				Information Disclosure Statement The information disclosure statement filed 12-19-2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is blank including applicants signatures. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Response to Arguments
Applicant's arguments filed 4-8-2021 have been fully considered but they are not persuasive. 
Applicant argues…
Neither Ivy nor Gaw teaches or suggests “initially heating the potting compound to set the potting compound within the through-hole”. 
Gaw relates to methods of forming a fastener, which is not analogous to a method of repairing a through-hole formed in a structure. 
Neither Ivy or Gaw disclose “drilling a hole through the potting compound that is set within the through-hole, and wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound”
Applicant further argues that none of the other applied references make up for the deficiency of Ivy and Gaw. 
This is not found to be persuasive because…
Applicant notes that Gaw differs from Ivy due to the fact that the object molded within Gaw is removed from the mold. Ivy teaches filling the at least a portion of through-hole with the potting compound, ([0068]) and a final curing within the through-hole with the cartridge heater, ([0004]). Wherein the shape of the through-hole is understood to define the shape of the faster, and consequently acting as an enclosed mold to the curable material. While Gaw was only relied upon to show that the curable material within a closed mold, such as the through-hole of Ivy, may be in a partially or initially cured state, (Col. 5, lines 42-53). With the understanding that the benefit lies in the ability for further manipulation and processing. As such, is understood that Ivy in combination with Gaw disclose the limitation of “initially heating the potting compound to set the potting compound within the through-hole”.
As detail above both Ivy and Gaw deal with the formation of a fastener, furthermore both form their respective fastening device in an enclosed mold via the insertion of a curable material.  Additionally, both Ivy and Gaw state, examples of the applications for their inventions with Ivy mentioning aerospace and aerospace panels ([0056]) and Gaw 
As detailed in the office action (2-18-2021) it was noted that Ivy teaches the heating rod may be inserted into the cavity after applying the heat curable material into the cavity, ([0006]). With Ivy further disclosing that method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may he formed while forming first part 210 (e.g.,, forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Which was combined with the case law for the rearrangement of method steps. Highlighting, ([0083]) that the heat curable material 250 may be further redistributed within cavity 212 while, for example, transferring heat from heating rod 310 to heat curable material 250. As such, an already filled hole with a potting compound, would require the potting compound to be removed / spread as the heating rod was inserted into the through-hole, in turn forming a hole. 
This is unpersuasive because as explained above there was not found to be deficiency in the combination of Ivy and Gaw.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-4, 6-8,10-14,16 & 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivy et al. (US-2017/0,312,943, hereinafter Ivy) and in further view of Gaw et al. (US-8,465,241, hereinafter Gaw)Regarding claim 1, 	
A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising:
filling at least; a portion of the through-hole with a potting compound;
initially heating the potting compound to set the potting compound within the though-hole;
inserting a portion of a cartridge heater into the through-hole; and 
d. ) curing the potting compound with the cartridge heater
Ivy teaches the following:
 ([0068]) teaches that heat curable material 250 may fill the cell of the honeycomb-type structure as shown in (Fig. 3D) and (Fig. BE). 
([0004]) teaches that a heat curable material may be disposed within a cavity of a part and heated by a heating rod protruding into the same or even through the cavity. Wherein the heating rod acts as applicants cartridge heater. Noting ([0011]) & ([0012]) describe the heating rod.
([0004]) teaches that a heating element of the heating rod may be positioned in such a way that the heat curable material is selectively heated within the cavity without significant heating of other surrounding components, in some embodiments, the heating rod may also compress the part containing the heat curable material within the cavity or a stack.

Regarding claim 1, Ivy is silent on the following limitation(s):
(b)
It should be noted that ivy does teach on {[0081] & {0082}] that the rod may be inserted into the cavity prior and after the curable material, respectively. ([0083]) teaches that the rod may be inserted into the cavity simultaneously with the curable material. Noting that the heat curable material 250 may be further redistributed within cavity 212 while, for example, transferring beat from heating rod 310 to heat curable material 250. 
Regarding Claim(s) 1, Ivy teaching filling a cavity with a curable material, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity, in analogous art for a composite material that implements a tool for applying heat to a hardenable liquid matrix that is utilized in holes of an aircraft structures as a fastener, Gaw suggests details about implementing a B-stage thermosetting resin that may be further heated up once in the proper location, and in this regard Gaw teaches the following:
(Col. 5, lines 42-53) teaches that the matrix of the liquid suspension may be hardened, or "cured to a first hardness, sometimes referred to as a "B-stage' hardness, that is less than a final hardness, and then subsequently hardened to a final, greater hardness in a later step. (Col. 5, lines 59-63) teaches that a composite rivet having a single head can be molded to a B-stage hardness in a suitable mold, held in the B-stage condition for an extended period of time, and then subsequently cured to a final hardness after its installation and the formation of a second head thereon.
 	Gaw further suggests that the benefit initially heating the matrix of the liquid suspension to a first hardness is it provides a means for a two-stage hardening process that permits for additional processing of the fastener after it is molded, such as being 
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy, by initially heating the matrix of the liquid suspension to a first hardness, as taught by Gaw. Highlighting, the implementation of initially heating the matrix of the liquid suspension to a first hardness allows for a two-stage hardening process that permits for additional processing of the fastener after it is molded, such as being cured to a final hardness after its installation and the formation of a second head thereon.
Regarding claim 2, 
Further comprising plugging a first end of the through-hole, wherein the filling occurs after the plugging
Ivy teaches the following: 
([0006]) teaches that the heating rod may be inserted into the cavity prior to applying the heat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the cavity. Furthermore, the heating rod may be inserted into the cavity while applying the heat curable material into the cavity. ([0076]) teaches that inserting 
Regarding claim(s) 3 & 4, 
Wherein the curing comprises concentrating heat energy within an intermediate portion of a shaft of the cartridge heater, 
wherein the intermediate portion is between a proximal end and a distal end of the shaft. 
Wherein the concentrating further comprises generating lesser amounts of heat energy at the proximal end and the distal end than at the intermediate portion.
Ivy teaches the following: 
&, b.) ([0007]) teaches that transferring the heat to the heat curable material Page 7 comprises heating at least the portion of the heating rod, which is thermally coupled to the heat curable material, in some embodiments, a portion of the heating rod is not heated. This portion is not thermally coupled to the heat curable material. In some embodiments, the additional portion of the heating rod is cooled. {[0014]) teaches that the heating element extends less than 75% of the length of the enclosure or even less than 50% of the length. This feature maybe used for selective heating of the heat curable material. Noting, that is embodiment is provided to relate the idea of concentrated heating to a more confined area or point. Noting, that the embodiment and option still remains to extend and protrude the heating rod out of the hole as depicted in (Fig. 38) and 
Regarding claim(s) 6 & 8, 
Further comprising drilling a hole through the potting compound that is set within the through-hole, and 
wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound. 
 Further comprising drilling a full-size hole through the potting compound within the through-hole of the structure after the curing.
Ivy teaches the following: 
([0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may he formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat transferring 130. However, the case law for the rearrangement of method step could be applied. Ex parte Rubin, 12S USPQ440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to 
([0006]) teaches that, the heating rod may he inserted into the cavity prior to applying the heat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the cavity. Furthermore, the heating rod may be inserted into the cavity while applying the heat curable material into the cavity. {[0081] & (0082)] teaches that the rod may be inserted into the cavity prior and after the curable material, respectively. {[0083]) teaches that the rod may be inserted into the cavity simultaneously with the curable material 

Regarding claim 7, 
Further comprising removing the portion of the cartridge heater from the through-hole after the curing. 
Ivy teaches the following: 
([0091]) teaches that method 100 may also involve removing heating rod 310 from cavity 212 during optional operation 140.
Regarding claim(s) 10-12 & 18-20, 
Wherein the filling occurs before the inserting. 
Wherein the filling occurs after the inserting. 
Wherein the inserting comprises inserting the portion of the cartridge heater into the potting compound within the through-hole before the potting compound sets.
Wherein the filling occurs before the inserting. 
Wherein the filling occurs after the inserting. 
Wherein the inserting comprises inserting the portion of the cartridge heater into the potting compound within the through-hole before the potting compound sets
Ivy teaches the following: 
([0006]) teaches that the heating rod may be inserted into the cavity prior to applying the heat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the 
Regarding claim 13,
 A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising:
filling at least, a portion of the through-hole with a potting compound;
initially heating the potting compound to set the potting compound within the through-hole
filling at least, a portion of the through-hole with a potting compound;
curing the potting compound with the cartridge heater,
wherein the curing comprises concentrating heat energy within an intermediate portion of a shaft of the cartridge heater,
wherein the intermediate portion is between a proximal end and a distal end of the shaft,
wherein the concentrating heat energy comprises generating lesser amounts of heat energy at the proximal end and the distal end than at the intermediate portion;
wherein the concentrating heat energy comprises generating lesser amounts of heat energy at the proximal end and the distal end than at the intermediate portion;
drilling a full-size hole through the potting compound within the through-hole of the structure after the curing and the removing.
Ivy teaches the following:
 ([0068]) teaches that heat curable material 250 may fill the cell of the honeycomb-type structure as shown in (Fig. 3D) and (Fig. 3E). 
([0004]) teaches that a heat curable material may be disposed within a cavity of a part and heated by a heating rod protruding into the same or even through the cavity. Wherein the heating rod acts as applicants cartridge heater. Noting ([0011]) &. ([0012]) describes the heating rod.
([0004]) teaches that, a heating element of the heating rod may be positioned in such a way that the heat curable material is selectively heated within the cavity without significant heating of other surrounding components. In some embodiments, the heating rod may also compress the part containing the heat curable material within the cavity or a stack
, f.) & g.) ([0007]) teaches that transferring the heat to the heat curable material comprises heating at least the portion of the heating rod, which is thermally 
([0091]) teaches that, method 100 may also involve removing heating rod 310 from cavity 212 during optional operation 140
([0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may be formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat transferring 130. However, the case law for the rearrangement of method step could be applied. Ex parte Rubin, 128 USPQ, 440 (Bd. App. 1959) (Prior art reference disclosing a process 

Regarding Claim 13, Ivy is silent on the following limitations) 
(b)
It should be noted that ivy does teach on {[0081] & (0082)] that the rod may be inserted into the cavity prior and after the curable material, respectively. ([0083]) teaches that the rod may be inserted into the cavity simultaneously with the curable material. Noting that the heat curable material 250 may be further redistributed within cavity 212 while, 
Regarding Claim(s) 13, Ivy teaching filling a cavity with a curable material, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity, Gaw suggests details about implementing a B-stage thermosetting resin that may be further heated up once in the proper location, and in this regard Gaw teaches the following: 
(Col. 5, lines 42-53) teaches that the matrix of the liquid suspension may be hardened, or "cured to a first hardness, sometimes referred to as a "B-stage' hardness, that is less than a final hardness, and then subsequently hardened to a final, greater hardness in a later step. (Col. 5, lines 59-63) teaches that a composite rivet having a single head can be molded to a B-stage hardness in a suitable mold, held in the B-stage condition for an extended period of time, and then subsequently cured to a final hardness after its installation and the formation of a second head thereon.
 	Gaw further suggests that the benefit initially heating the matrix of the liquid suspension to a first hardness is it provides a means for a two-stage hardening process that permits for additional processing of the fastener after it is molded, such as being cured to a final hardness after its installation and the formation of a second head thereon, (Col. 5, lines 42-53 & 59-63).


Regarding claim 14, 
Further comprising plugging a first end of the through-hole, wherein the filling occurs after the plugging, 
Ivy teaches the following:
 ([0076]) teaches that inserting heating rod 310 into cavity 212 of first part 210 during operation 110 also involve sealing at least one end of cavity 21.
Regarding claim 16, 
Further comprising drilling a hole through the potting compound that is set within the through-hole, and 
wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound
Ivy teaches the following: 
a.) ([0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may be formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat transferring 130. However, the case law for the rearrangement of method step could be applied. Ex parte Rubin, 128 USPQ440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render primes facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps,}. See also in re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA 1946) (selection of any order of performing process steps Is primes facie obvious in the absence of new or unexpected results); in re Gibson, 39 F.2d 975, 5 U5PQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious), in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 12S USPQ 440 (Bd. Pat. App. 1959); in re Burhans, 154 F.2d 690, 
([0006]) teaches that the heating rod may be inserted into the cavity prior to applying the beat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the cavity. Furthermore, the heating rod may be inserted into the cavity while applying the heat curable material into the cavity. ([0081] & (0082)] teaches that the rod may be inserted into the cavity prior and after the curable material, respectively. ([0083]) teaches that the rod may be inserted into the cavity simultaneously with the curable material.

B.) Claim(s) 9,17 & 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivy, in view of Gaw and in further view of Kendrick et al. (US-9,365,022, hereinafter Kendrick)
Regarding claim 9 & 17, 
Further comprising applying a release agent to the portion of the cartridge heater before the inserting. 
Further comprising applying a release agent to the portion of the cartridge heater before the inserting.

Regarding Claim(s) 9 & 17, Ivy as modified above teaching filling a cavity with a curable material, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity and the curable material is to be partially cured before a final curing stage, in analogous art for a composite material that utilizes a heating source in tandem to an insert in an interior hole of the article for applying pressure, activating and locally curing an adhesive, with noted implementation for aircraft components, Kendrick suggests utilizing a release agent onto the heated mandrels, and in this regard Kendrick teaches the following:
(Col. 14, lines 26-31) teaches that the mandrels can thermal expand during the curing process, thereby forcing the adhesive to the ceil walls of the first hulk composite core 2201a and second bulk composite core 2201b. Each mandrel 2803 can have an exterior surface that resists bonding from the adhesive, so that the mandrels 2803 can be removed after the adhesive is cured. For example, a release agent can be applied to the mandrels 2803. Wherein the mandrel act as 
 	Kendrick further suggests that the benefit of using a release agent is it provides a means for the mandrels to be removed after the adhesive is cured, (Col. 14, lines 26-31).
 	It would have been obvious to one of ordinary skill In the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy as modified above, by utilizing a release agent, as taught by Kendrick. Highlighting, the implementation of release agent allows for the mandrels to be removed after the adhesive is cured.
Regarding claim 21, 
A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising: 
plugging a first end of the through-hole;
filling at least a portion of the through-hole with a potting compound, wherein the filling occurs after the plugging; 
initially heating the potting compound to set the potting compound within the through- hole; 
drilling a hole through the potting compound that is set within the through-hole; 
applying a release agent to a portion of a cartridge heater; 
inserting the portion of the cartridge heater into the through-hole, 
wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound; 
curing the potting compound with the cartridge heater, 
wherein the curing comprises concentrating heat energy within an intermediate portion of a shaft of the cartridge heater, 
wherein the intermediate portion is between a proximal end and a distal end of the shaft; 
removing the portion of the cartridge heater from the through-hole after the curing; and 
drilling a full-size hole through the potting compound within the through-hole of the structure after the curing.
Ivy teaches the following: 
{[0076]) teaches inserting heating rod 310 into cavity 212 of first part 210 during operation 110 also involve sealing at least one end of cavity 212 as, for example. Page 21 shown in FIG. 2B.
([0068]) teaches that heat, curable material 250 may fill the cell of the honeycomb-type structure as shown in (Fig. 3D) and (Fig. 3E),
{[0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may be formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the 
([0004]} teaches that a heat, curable material may be disposed within a cavity of a part and heated by a heating rod protruding into the same or even through the cavity. Wherein the heating rod acts as applicants cartridge heater. Noting ([0011]) & ([0012]) describe the heating rod.
([0006]) teaches that the heating rod may be inserted into the cavity prior to applying the heat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the cavity. Furthermore, the heating rod may be inserted into the cavity while applying the heat curable material into the cavity, ([0081] & (0082)] teaches that the rod may be inserted into the cavity prior and after the curable material, respectively, ([0083]) teaches that the rod may be Inserted into the cavity simultaneously with the curable material.
([0004]) teaches that a heating element of the heating rod may be positioned in such a way that the heat curable material is selectively heated within the cavity without significant heating of other surrounding components, in some embodiments, the heating rod may also compress the part containing the heat curable material within the cavity or a stack.
& j.) {[0007]) teaches that transferring the heat to the heat curable material comprises heating at least the portion of the heating rod, which is thermally coupled to the heat curable material. In some embodiments, a portion of the heating rod is not heated. This portion is not thermally coupled to the heat curable material. In some embodiments, the additional portion of the heating rod is cooled. ([0014]} teaches that the heating element extends less than 75% of the length of the enclosure or even less than 50% of the length. This feature may he used for selective heating of the heat curable material. Noting, that is embodiment is provided to relate the idea of concentrated heating to a more 
([0091]) teaches that method 100 may also involve removing heating rod 310 from cavity 212 during optional operation 140.
([0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104, Cavity 212 in first part 210 may be formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat transferring 130. However, the case law for the rearrangement of method step could be applied. Ex parte Rubin, 128 USPQ44G (Bd. App. 1959) (Prior art. reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F,2d 690, 69 U5PQ330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the 

Regarding claim 21, Ivy is silent on the following limitation(s) 
(c) & (e)

It should be noted that Ivy does teach on ([0081] & (0082)] that the rod may be inserted into the cavity prior and after the curable material, respectively. ([0083]) teaches that the rod may be inserted into the cavity simultaneously with the curable material. Noting that the heat curable material 250 may be further redistributed within cavity 212 while, for example, transferring beat from heating rod 310 to heat curable material 250. Wherein this initial heating and redistribution acts as applicants initially heating.
Regarding Claim(s) 21, Ivy as modified above teaching filling a cavity with a curable material, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity, in analogous art for a 
Regarding Claim(s) 21, in analogous art for a composite material that implements a tool for applying heat to a hardenable liquid matrix that is utilized in holes of an aircraft structures as a fastener, Gaw suggests details about implementing a B-stage thermosetting resin that may be further heated up once in the proper location, and in this regard Gaw teaches the following:
(Col. 5, lines 42-53) teaches that the matrix of the liquid suspension may be hardened, or "cured to a first hardness, sometimes referred to as a "B-stage' hardness, that is less than a final hardness, and then subsequently hardened to a final, greater hardness in a later step. (Col. 5, lines 59-63) teaches that a composite rivet having a single head can be molded to a B-stage hardness in a suitable mold, held in the B-stage condition for an extended period of time, and then subsequently cured to a final hardness after its installation and the formation of a second head thereon.
 	Gaw further suggests that, the benefit initially heating the matrix of the liquid suspension to a first hardness is it provides a means for a two-stage hardening process that permits for additional processing of the fastener after it is molded, such as being 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy, by initially heating the matrix of the liquid suspension to a first hardness, as taught by Gaw. Highlighting, the implementation of initially heating the matrix of the liquid suspension to a first hardness allows for a two-stage hardening process that permits for additional processing of the fastener after it is molded, such as being cured to a final hardness after its installation and the formation of a second head thereon.Regarding claim 21, Ivy/Gaw is silent on the following limitation(s) 
(e)
Regarding Claim 21, Ivy as modified above teaching filling a cavity with a curable material, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity and the curable material is to be partially cured before a final curing stage, in analogous art. for a composite material that utilizes a heating source in tandem to an insert in an interior hole of the article for applying pressure, activating and locally curing an adhesive, with 
(Col. 14, lines 26-31) teaches that the mandrels can thermal expand during the curing process, thereby forcing the adhesive to the ceil walls of the first bulk composite core 2201a and second bulk composite core 2201b. Each mandrel 2803 can have an exterior surface that resists bonding from the adhesive, so that the mandrels 2803 can be removed after the adhesive is cured. For example, a release agent can be applied to the mandrels 2803. Wherein the mandrel act as applicants cartridge heater.
 	Kendrick further suggests that the benefit of using a release agent is it provides a means for the mandrels to be removed after the adhesive is cured, (Col. 14, lines 26-31).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy as modified above, by utilizing a release agent, as taught by Kendrick. Highlighting, the implementation of release agent allows for the mandrels to be removed after the adhesive is cured.
Regarding claim 22,
Wherein the concentrating further comprises generating lesser amounts of heat energy at the proximal end and the distal end than at the intermediate portion.
Ivy teaches the following:
([0007]) teaches that transferring the heat to the heat curable material comprises heating at least the portion of the heating rod, which is thermally coupled to the heat curable material. In some embodiments, a portion of the heating rod is not heated. This portion is not thermally coupled to the heat curable material, in some embodiments, the additional portion of the heating rod is cooled. ([0014]) teaches that the heating element extends less than 75% of the length of the enclosure or even less than 50% of the length. This feature may be used for selective heating of the heat curable material. Noting, that is embodiment is provided to relate the idea of concentrated heating to a more confined area or point. Noting, that the embodiment and option still remains to extend and protrude the heating rod out of the hole as depicted in (Fig. 3B) and suggested in ([0015]). Highlighting, that the disclosure allows for a heating element that has ends that are cooled and a center portion that provides heat to the thermally coupled to the heat curable material. Additionally, the rearrangement of parts can be applied for exacting the correct arrangement if any discrepancies exists.
	
                                                                     Conclusion
Hafenrichter et al. (US-9,242,440) discloses a curing a plurality of cells found in an array by inserting thermally conductive elements in each of the tool blocks.  The thermally conductive elements are convectively heated by a flow of hot air, (Abstract). 

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741